DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	The claims filed 4/17/2020 and noted to be a preliminary amendment are under examination.

Election/Restrictions
Applicant's election with traverse of Group II, claims 4-15, in the reply filed on 2/23/2021 is acknowledged.  The traversal is on the ground(s) that all claims exhibit a technical relationship involving the same special technical feature which Applicant identifies as a functional property.  In reply, Applicant’s argument has been considered but is not persuasive since the special technical feature is considered a transdermal delivery system comprising a matrix and an active agent as well as a film.  Unity of invention is broken at least a posteriori as shown by the obviousness rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/23/2021.
Accordingly, claims 4-15 are pending and under current examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The requisite components of claim 4 are unclear and unidentified.  Appropriate delineation of structural and/or functional components is necessary for a comprehensive search and examination.  The claims have been interpreted below in the interest of compact prosecution for the purpose of applying prior art.  Appropriate clarification is required.
Claim 6 recites “the matrix” without claim 6 or claim 4 from which it depends identifying any matrix whatsoever.  As such, “the matrix” lacks antecedent basis.    Claim 6 also recites “the adhesive application layer” similarly without antecedent.  The following additionally listed claims recite terms without antecedent basis: “the matrix” in claim 8; “the matrix” as in claim 9; “the at least two polybutylenes” as in claim 10.  Similarly, the components included and/or excluded with regard to molecular weight components and ranges as recited in claim 10 are unclear.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6, 8, 9, 10, 14, and 15 recite a broad recitation followed by a narrower limitation identified by language such as “preferably” or “in particular”, constituting the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Similarly, claim 10 recites “at least approximately” and “at most approximately” without specifying what values are included and/or excluded by this nomenclature such that the metes and bounds of the claim are unclear; appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Langer et al. (US 2014/0323996 A1).
	The instant claims are drawn to a transdermal delivery system.  It is noted that independent claim 4 (drawn to a system) references claim 1 (drawn to a method), which has been withdrawn.  Limitations are not imported from one claim to another.  In the interest of compact prosecution, claim 4 has been interpreted to be a transdermal delivery system comprising a matrix, an active agent, and a film or film-layer component.
	Langer teaches a transdermal therapeutic system for administering an active agent through the skin.  Langer’s system comprises layers arranged in the following order: (a) a cover layer; (b) an active substance layer comprising a polymer matrix containing the active substance; (c) an adhesive layer comprising a contact adhesive, which consists of a mixture of one or more polyisobutylenes and one or more polybutenes, and (d) a pull-off layer (see abstract, in particular).  Langer’s teaching of a polymer matrix containing an active substance, Langer’s component “b” as defined in the abstract, is considered to include a matrix and an active agent as generally referenced in claim 4, and Lagner’s film component described in claim [0122] further encompasses a “film” as generally referenced in claim 4.  Langer’s component “c” as defined in the abstract is considered to meet “an adhesive application layer” as recited in claim 5.  Langer’s component “c” as recited in Langer’s claim 1 is considered to meet a “control membrane” component recited in instant claim 6.  Langer teaches a mineral oil to be included in a matrix component (see [0100])(limitation of instant claim 7) as well as silica, another name for silicon dioxide (see [0008])(limitation of claim 8).  Langer teaches polyisobutylenes in ranges including the instant molecular weight ranges which encompass “approximately” verbiage to be included in a matrix component (see [0085]-[0087]) and further specifies that the patch products may comprise multiple layer configurations with adhesive layers inserted according to the desired effect (see [0006])(limitations of claims 9 and 10).  Langer teaches a backing layer which appears to constitute an occlusive backing layer (see [0105])(limitation of claim 11).  It is noted that Langer’s product has the same or substantially the same components instantly recited and therefore may be used for the desired results or uses recited in claims 12 and 15.  Langer’s active agent may be rivastigmine (see [0001])(limitation of claims 13 and 14).
	Accordingly, Langer teaches each and every limitation instantly claimed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al. (US 2014/0323996 A1).
	The instant claims are drawn to a transdermal delivery system.  It is noted that independent claim 4 (drawn to a system) references claim 1 (drawn to a method), which has been withdrawn.  Limitations are not imported from one claim to another.  In the interest of compact prosecution, claim 4 has been interpreted to be a transdermal delivery system comprising a matrix, an active agent, and a film or film-layer component.
	Langer teaches a transdermal therapeutic system for administering an active agent through the skin.  Langer’s system comprises layers arranged in the following order: (a) a cover layer; (b) an active substance layer comprising a polymer matrix containing the active substance; (c) an adhesive layer comprising a contact adhesive, which consists of a mixture of one or more polyisobutylenes and one or more polybutenes, and (d) a pull-off layer (see abstract, in particular).  Langer’s teaching of a polymer matrix containing an active substance, Langer’s component “b” as defined in the abstract, is considered to include a matrix and an active agent as generally referenced in claim 4, and Lagner’s film component described in claim [0122] further encompasses a “film” as generally referenced in claim 4.  Langer’s component “c” as defined in the abstract is considered to meet “an adhesive application layer” as recited in claim 5.  Langer’s component “c” as recited in Langer’s claim 1 is considered to meet a “control membrane” component recited in instant claim 6.  Langer teaches a mineral oil to be included in a matrix component (see [0100])(limitation of instant claim 7) as well as silica, another name for silicon dioxide (see [0008])(limitation of claim 8).  Langer teaches polyisobutylenes in ranges overlapping with the instant molecular weight ranges to be included in a matrix component (see [0085]-[0087]) and further specifies that the patch products may comprise multiple layer configurations with adhesive layers inserted according to the desired effect (see [0006])(limitations of claims 9 and 10).  Langer teaches a backing layer which appears to constitute an occlusive backing layer (see [0105])(limitation of claim 11).  It is noted that Langer’s product has the same or substantially the same components instantly recited and therefore may be used for the desired results or uses recited in claims 12 and 15.  Langer’s active agent may be rivastigmine (see [0001])(limitation of claims 13 and 14).
	Accordingly, Langer teaches each and every limitation instantly claimed.  Assuming arguendo that Langer does not teach a particular embodiment necessarily having all claimed components in a single invention, it would have been prima facie obvious to combine components outlined above as taught by Langer into a single transdermal patch type product, with a reasonable expectation of success.  One would have been motivated to do so to achieve the known result associated with each component as taught by Langer (i.e., pharmaceutical efficacy of rivastigmine, skin permeation effects of silicon dioxide, controlled release properties based on layering structure, etc.).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617